Name: Commission Regulation (EEC) No 2932/85 of 21 October 1985 amending quantitative limits fixed for imports of certain textile products (category 90) originating in Czechoslovakia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 85 Official Journal of the European Communities No L 281 /5 COMMISSION REGULATION (EEC) No 2932/85 of 21 October 1985 amending quantitative limits fixed for imports of certain textile products (category 90) originating in Czechoslovakia HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Czechoslovakia, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended as laid down in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1003/85 (2), and in particular Article 9 (2) thereof, Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Article 2 This Regulation shall enter into force on the &lt;lay following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1985 . For the Commission Willy DE CLERCQ Member of the Commission (  ) OJ No L 374, 31 . 12. 1982, p. 106. (2) OJ No L 116, 29 . 4. 1985, p. 1 . ANNEX Cate ­ gory CCT heading No NIMEXE code (1985) Description Thirdcountry Member States Units Quantitative limits from 1 January to 31 December 1985 90 ex 59.04 59.04-11 , 12, Twine, cordage, ropes and cables , plaited or not : Twine, cordage, ropes and cables , Czecho ­ slovakia D EEC Tonnes 1335 1 725 14, 15 , 17 , 18 , of synthetic textile fibres , plaitedIII 19, 21 or not